UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6425


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GILBERT HARRIS, JR., a/k/a Butchie Huell, a/k/a Butchie,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Terry L. Wooten, District Judge.
(4:04-cr-00762-TLW-1)


Submitted:    June 18, 2009                 Decided:   July 2, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gilbert Harris, Jr., Appellant Pro Se.   Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gilbert   Harris,     Jr.,       appeals   the    district     court’s

order    granting   his   18   U.S.C.    § 3582(c)(2)        (2006)    motion   and

reducing his sentence for a drug offense to 120 months. *                 We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Harris, No. 4:04-cr-00762-TLW-1 (D.S.C. filed Feb. 23,

2009; entered Feb. 24, 2009).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




     *
       Harris was originally sentenced to 140 months for the drug
offense and sixty months, consecutive, for a related firearm
offense.   His sentence for the drug offense was reduced to 120
months.    He remains subject to the consecutive sixty-month
sentence.


                                         2